NUMBER 13-06-185-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



AMERICAN GUARANTEE AND LIABILITY
INSURANCE COMPANY AS SUBROGEE 
OF LOOMIS INTERNATIONAL, INC.,					Appellant,


v.

BASIC ENERGY SERVICES GP, LLP, AND BASIC 
ENERGY SERVICES, INC. D/B/A BES HOLDING CO.,		Appellees.


On appeal from the 94th District Court
of Nueces County, Texas.


MEMORANDUM OPINION

 
Before Justices Rodriguez, Garza, and Benavides
Memorandum Opinion Per Curiam

	Appellant, American Guarantee and Liability Insurance Company as Subrogee
of Loomis International, Inc., perfected an appeal from a judgment entered by the 94th
District Court of Nueces County, Texas, in cause number 04-05835-C.  After the
record and briefs were filed, the parties filed a joint motion to dismiss with prejudice. 
In the motion, the parties state that they have settled their differences and request
that the underlying action be dismissed with prejudice.  
	The Court, having considered the documents on file and the joint motion to
dismiss the appeal with prejudice, is of the opinion that the motion should be granted. 
The joint motion to dismiss with prejudice is granted, and the appeal is hereby
DISMISSED.
									PER CURIAM
Memorandum Opinion delivered and 
filed this 18th day of January, 2007.